DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 11-16, 18, and 20 are pending.

Allowable Subject Matter
Claims 1-9, 11-16, 18, and 20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device, wherein 
the channel of the first transistor is disposed between the light blocking layer of the first transistor and the gate electrode of the first transistor,
the channel of the second transistor is disposed between the light blocking layer of the second transistor and the gate electrode of the second transistor.

Claim 7 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device, wherein 
the channel of the first transistor is disposed between the light blocking layer of the first transistor and the gate electrode of the first transistor, 
the channel of the second transistor is disposed between the light blocking laver of the second transistor and the gate electrode of the second transistor.

Claim 16 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:  
a display device, comprising 
a first emission control signal line electrically connected to the gate electrode of the fourth transistor and a gate electrode of the third transistor, and receiving a first emission control signal.
a second emission control signal line electrically connected to a gate electrode of the sixth transistor and a gate electrode of the fifth transistor, and receiving a second emission control signal: and
a third emission control signal line electrically connected to a gate electrode of the seventh transistor, and receiving a third emission control signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694